770 N.W.2d 877 (2009)
Anthony J. BREWER, Plaintiff-Appellant,
v.
A.D. TRANSPORT EXPRESS, INC., and Accident Fund Insurance Company of America, Defendants-Appellees.
Docket No. 139068. COA No. 28994L
Supreme Court of Michigan.
September 1, 2009.

Order
On order of the Court, the application for leave to appeal the May 5, 2009 order *878 of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCL 7.302(H)(1). At oral argument, the parties shall address whether the legislative change to MCL 418.845, 2008 PA 499, should be applied to this case. The parties may file supplemental briefs within 28 days of the date of this order, but they should not submit mere restatements of their application papers. We further direct the Clerk to schedule the oral argument in this case for the same future session of this Court when it will hear oral argument on whether to grant the application in Bezeau v. Palace Sports & Entertainment, Inc. (Docket No. 137500).
The Worker's Compensation Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.